          Case 1:19-cv-00810-RBW Document 24 Filed 04/09/19 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
ELECTRONIC PRIVACY INFORMATION )
CENTER,                                 )
                                        )
                  Plaintiff,            )
                                        )
      v.                               )     Civil Action No. 19-810 (RBW)
                                       )
UNITED STATES DEPARTMENT OF            )
JUSTICE,                               )
                                       )
                  Defendant.           )
_______________________________________)

                                             ORDER

        In accordance with the Court’s oral rulings issued at the motion hearing held on the same

date, it is hereby

        ORDERED that the Plaintiff’s Motion for a Preliminary Injunction, ECF No. 7, is

DENIED WITHOUT PREJUDICE. Specifically, the motion is denied because the plaintiff

has not satisfied its burden of demonstrating that it faces irreparable harm in the absence of an

injunction. It is further

        ORDERED that the government shall file its answer to the plaintiff’s Complaint on or

before April 25, 2019. It is further

        ORDERED that the parties shall appear before the Court on May 2, 2019, at 10:00 a.m.

to discuss how the parties wish to proceed in this case.

        SO ORDERED this 9th day of April, 2019.


                                                             REGGIE B. WALTON
                                                             United States District Judge
